A NASDAQ Traded Company - Symbol HBNC Forward-Looking Statements This presentation may contain forward- looking statements regarding financial performance, business prospects, growth and operating strategies.For these statements, Horizon claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. *Based on price at the close of business on June 30, 2010 at $21.33 per share **Total assets and deposits as of June 30, 2010 ***Horizon is closing two branches by September 30, 2010 Horizon is a Retail Bank Corporate Profile •Shares Outstanding 3.3 Million •Market Cap*$70.3 Million •Total Assets**$1.5 Billion •Total Deposits**$1.0 Billion •Branches***23 •Ownership –Insiders 10% –Employee Benefit Plans16% –Institutional & Mutual Funds19% Locations Michigan City South Bend Elkhart Whiting Kalamazoo St. Joe / Benton Harbor Crown Point Valparaiso Diversified Employment Base Ranked #1 Retirement Community for Chicago Area Total household information obtained from Demographics Now Household Growth Opportunities Counties: Elkhart County, La Porte County, Lake County, Porter County, St. Joseph County, Berrien County, Kalamazoo County.Information obtained from Demographics Now Business Growth Opportunities County Total Market Deposits Total Market Deposits Market Growth Since HBNC Deposits HBNC Deposits HBNC Growth Since 2000 La Porte Co., IN 22% 47% Porter Co., IN 58% 319% Berrien Co., MI 1% 130% Lake Co., IN 37% 0 n/a St. Joseph Co., IN 26% 0 n/a Elkhart Co., IN 40% 0 n/a Kalamazoo Co., MI 34% 0 0 n/a (Millions) Growing Markets & Increasing Market Share American Trust & Savings Acquisition Accretive to Earnings Per Share •Purchase & Assumption –Assets ≈ $108 million –Deposits ≈ $110 million •Financial –Annual earnings after tax run rate estimated at $0.27 and $0.33 diluted EPS –$664,000 in transaction costs have been expensed in 2010 •Good Asset Quality –Non-performing loans less than $400,000 –Delinquency less than 1.0% Source: UniformBank Performance Reports.Indiana and Michigan are state averages for all insured commercial banks.National is all insured commercial banks with assets between $1 billion and $3 billion. Horizon More Profitable Than State & National Peers As Measured By Return On Average Assets 1/2 1/2 1/2 1/2 1/2 1/2 Source of Ratings: www.bauerfinancial.com - Telephone: 800.388.6686 Star Ratings as of December 31, 2009 and through April 16, 2010 Horizon is a Top Rated Bank •Indiana –Horizon –Centier –1st Source –La Porte Savings –First Midwest –Peoples Bank –Citizens Financial –Standard Bank •Michigan –Chemical –Flag Star –Edgewater –New Buffalo Savings •Big Banks –Chase Bank USA –Bank of America –5th 3rd –PNC –Wells Fargo Record Earnings - Ten Consecutive Years CAGR 10.29% 2000 to 2009 YTD 6 months Strong Growth in Pre-Tax Pre-Provision Earnings CAGR 14.04% YTD 6 months 2000 to 2009 Improving Net Interest Margin YTD 6 months Peer Data Source: KBW Report dated June 2010 covering Indiana Publicly Traded Banks; peer data represents a peer average and is as of June 2010for all periods reviewed. Horizon Exceeds Peer Average for Efficiency YTD 6 months Steady Asset Growth CAGR 10.1% As of June 30th 2000 to 2009 CAGR 9.23% 2000 to 2009 As of June 30th Increasing Core Deposits Loan Quality Sound Credit Culture •Team of Seasoned Underwriters –Average Tenure > 20 years •Primarily an In-Market and Full Recourse Lender •Predominately a Secured Lender •Retail & Small Business Focus –Average Commercial Loan Size Approximately $250,000 •We Manage Lending Limits –House Limit $10 million –Legal Limit > $18 million –Five Loan Relationships with Balances > $5 million “Low Percentage” of Development Loans Commercial Loans As a Percent of Total Loans at June 30, 2010 Dollars in Millions 14% 12% 6% 0.3% 1% 1% 0.8% Diversity in Non-Performing & Real Estate Owned Non-Performing and REO By Classification at June 30, 2010 Dollars in Millions Non-Performing Loans - $17.8 Other Real Estate Owned - $2.9 Consumer Loans Lead in Dollars Charged-off By Type Of Loan As of June 30th Horizon Outperforms Peer Groups Non-Performing Loans Plus OREO to Gross Loans Plus OREO Source: FDIC Uniform Bank Performance Reports.Peer is a custom group of 18 publicly traded banks headquartered in the state of Indiana. National peer group consists of insured commercial banks having assets between 1 billion and 3 billion. 1st Qtr 2nd Qtr Invest in Horizon Source: www.bauerfinancial.com - Telephone: 800.388.6686 Highly Regarded In Our Communities •Nine out of Ten Customers - Would Refer a Friend •Best Bank - The News Dispatch Readers Poll -Nine out of Last Ten Years •Best Trust Company - NW Indiana Business Quarterly •Best Place to Work - NW Indiana Business Quarterly •Family Friendly Work Policies - Clarian Award •Ranked in the Top 200 Community Banks for Financial Performance - US Banker Magazine •Five Star Rating - Bauer Financial Stable Performance & Growth •Earnings Growth for Ten Consecutive Years •Diversified Revenue Streams •Efficient Operations •Lake Michigan Corridor Primed for Growth •Super Regional Banks Cutting Back - Market Share Opportunities •Opportunities Increasing for Healthy Banks Horizon Bancorp* Avg. Indiana Banks** Dividend Yield 3.2% 2.0% Price to Book 75.9% 80.5% Price to Tangible Book 84.0% 87.5% Price to Earnings (LTM) 9.6x 24.1x *Horizon Bancorp data as of June 30, 2010 **Peer Data Source: KBW Report as ofJune 2010 Covering Indiana Publicly Traded Horizon is an Attractive Value Horizon Outperforms NASDAQ Bank Index A NASDAQ Traded Company - Symbol HBNC
